Exhibit 10.89




FORM OF RESTRICTED STOCK UNIT AGREEMENT
FOR SENIOR VICE PRESIDENTS AND ABOVE
ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN
------------
RESTRICTED STOCK UNIT GRANT NOTICE
ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN
Advanced Micro Devices, Inc., a Delaware corporation (the “Company”), pursuant
to its 2004 Equity Incentive Plan (as amended and restated, the “Plan”), hereby
grants to the holder listed below (“Participant”) this award of restricted stock
units set forth below (the “RSUs”). This award of RSUs is subject to all of the
terms and conditions set forth herein, in the Terms and Conditions to the RSUs
(the “Terms and Conditions”), in any terms and conditions for Participant’s
country set forth in the appendix thereto, as applicable (the “Appendix”) and in
the Plan, each of which are incorporated herein by reference.
 
 
 
Participant:
 


 
 
 
 
Grant Date:
 


 
 
 
 
Total Number of Restricted Stock Units:
     units


 
 
 
 

Vesting Schedule:        [To be specified in individual agreements]
By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company, Participant agrees to be bound by the terms and
conditions of the Plan, the Terms and Conditions, the Appendix and this
Restricted Stock Unit Grant Notice. Participant has reviewed the Plan, the Terms
and Conditions, the Appendix and this Restricted Stock Unit Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Restricted Stock Unit Grant Notice and fully understands all
provisions of the Plan, the Terms and Conditions, the Appendix and this
Restricted Stock Unit Grant Notice. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator (as defined in the Plan) upon any questions arising under the
Plan, the Terms and Conditions, the Appendix or this Restricted Stock Unit Grant
Notice.
 
ADVANCED MICRO DEVICES, INC.
 
PARTICIPANT
 
 
 
 
 
By:
 


 
By:
 


Print Name:
 


 
Print Name:
 


Title:
 


 
 
 
Address:
 


 
Address:
 










--------------------------------------------------------------------------------


Exhibit 10.89




TERMS AND CONDITIONS
RESTRICTED STOCK UNIT AWARD
ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN


These Terms and Conditions (these “Terms and Conditions”), collectively with the
accompanying Restricted Stock Unit Grant Notice (the “Grant Notice”) and any
country-specific terms and conditions contained in the Appendix hereto, as
applicable (the “Appendix”), comprise your agreement (the “Agreement”) with
Advanced Micro Devices, Inc., a Delaware corporation (the “Company”), regarding
restricted stock units (the “RSUs”) awarded under the Advanced Micro Devices,
Inc. 2004 Equity Incentive Plan (as amended and restated, the “Plan”).
Capitalized terms not specifically defined herein have the same meanings
assigned to them in the Plan.


1.    Vesting of Restricted Stock Units. The RSUs will vest on the date(s) shown
on the Grant Notice provided that you continue to be an active Service Provider
through each vesting date. Unless and until the RSUs have vested in accordance
with the vesting schedule set forth in the Grant Notice, you will have no right
to receive Shares in settlement of such RSUs.


2.    Issuance of Shares. Subject to Sections 5, 6(g) and 10 of these Terms and
Conditions, and further subject to any country-specific terms and conditions set
forth in the Appendix, the shares (“Shares”) of Company common stock will be
issued in your name after the RSUs vest (but in no event later than March 15
following the calendar year in which the RSUs vest). Until Shares are actually
issued in settlement of any vested RSUs, such RSUs will represent an unfunded,
unsecured obligation of the Company.


3.    Nontransferability of Restricted Stock Units. Unless determined otherwise
by the Administrator, the RSUs may not be pledged, assigned, sold or otherwise
transferred.


4.    Forfeiture of Restricted Stock Units. Except as otherwise provided in
Section 6(d) of these Terms and Conditions, if your status as a Service Provider
terminates for any reason before the vesting date(s) shown on the Grant Notice,
your unvested RSUs will be cancelled and you will not have any right to receive
Shares pursuant to the RSUs. In case of any dispute as to whether your status as
a Service Provider has terminated, the Administrator will have sole discretion
to determine whether such termination has occurred and the effective date of
such termination.


5.    Responsibility for Taxes. Regardless of any action the Company or, if
different, your employer (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs, the issuance of Shares upon settlement
of the RSUs, the subsequent sale of Shares acquired pursuant to such issuance







--------------------------------------------------------------------------------

Exhibit 10.89




and the receipt of any dividends and/or any dividend equivalents; and (2) do not
commit to and are under no obligation to structure the terms of the Award or any
aspect of the RSUs to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, if you are subject to tax in more
than one jurisdiction, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items (including hypothetical withholding
tax amounts if you are covered under a Company or Employer Tax equalization
policy). In this regard, you authorize the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy their withholding obligations
with regard to all Tax-Related Items by one or a combination of the following:
(a)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer;
(b)    withholding from proceeds of the sale of Shares issuable or issued to you
upon vesting and/or settlement of the RSUs either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization without your further consent or direction); or
(c)    withholding in Shares to be issued upon vesting and/or settlement of the
RSUs.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates,
including maximum applicable rates, in which case you may receive a refund of
any over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, you are deemed to have been issued the
full number of Shares subject to the vested RSUs, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of your participation in the Plan.
If you are covered by a Company or Employer tax equalization policy, you agree
to pay to the Company or Employer any additional hypothetical tax obligation
calculated and paid under the terms and conditions of such tax equalization
policy. Finally, you must pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.
6.    Other Terms and Conditions.


(a)    The Plan. The Agreement is further subject to the terms and provisions of
the Plan. Only certain provisions of the Plan are described in the Agreement. As
a condition to your


2

--------------------------------------------------------------------------------

Exhibit 10.89




receipt of the RSUs and the Shares upon vesting, you acknowledge and agree to
the terms and conditions of the Agreement and the terms and provisions of the
Plan.


(b)    Stockholder Rights. Until the Shares are issued, you have no right to
vote or receive dividends or any other rights as a stockholder with respect to
the RSUs.


(c)    Employment Relationship. Nothing in the Agreement will confer on you any
right to continue in the employ of the Company or the Employer or interfere with
or restrict rights of the Company or the Employer, which are hereby expressly
reserved, to terminate your employment at any time.


(d)    Change of Control. If your employment is terminated by the Company or the
Employer for any reason other than for Misconduct or, if applicable, by you as a
result of a Constructive Termination, within one year after a Change of Control,
then the RSUs will become fully vested upon the date of termination.


(e)    Declination of RSUs. If you wish to decline your RSUs, you must complete
and file the Declination of Grant form with Corporate Compensation and Benefits
by the deadline for such declination. Your declination is non-revocable, and you
will not receive a grant of stock options or other compensation as replacement
for the declined RSUs.


(f)    Recovery in the Event of a Financial Restatement; Claw-Back Policy. In
the event the Company is required to prepare an accounting restatement due to
material noncompliance of the Company with any financial reporting requirement
under applicable securities laws, the Administrator will review all equity-based
compensation (including the RSUs) awarded to employees at the Senior Vice
President level and above.  If the Administrator (in its sole discretion)
determines that you were directly involved with fraud, misconduct or gross
negligence that contributed to or resulted in such accounting restatement, the
Administrator may, to the extent permitted by Applicable Laws, recover for the
benefit of the Company all or a portion of the equity-based compensation awarded
to you, including (without limitation) by cancelation, forfeiture, repayment and
disgorgement of profits realized from the sale of securities of the Company;
provided, however, the Administrator will not have the authority to recover any
equity-based compensation awarded more than 18 months prior to the date of the
first public issuance or filing with the U.S. Securities and Exchange Commission
(the “SEC”) (whichever first occurs) of the financial document embodying such
financial reporting requirement.   In determining whether to seek recovery, the
Administrator may take into account any considerations it deems appropriate,
including Applicable Laws and whether the assertion of a recovery claim may
prejudice the interests of the Company in any related proceeding or
investigation. Further, and notwithstanding the foregoing, the RSUs (including
any proceeds, gains or other economic benefit actually or constructively
received by you upon any receipt of the RSUs or upon the receipt or resale of
any Shares underlying the RSUs) shall be subject to the provisions of any
claw-back policy implemented by the Company, including, without limitation, any
claw-back policy adopted to comply with the requirements of Applicable Laws,
including without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw-back policy.


3

--------------------------------------------------------------------------------

Exhibit 10.89




(g)    Deferral of Settlement of Vested RSUs. In the Administrator’s discretion,
you may elect to defer settlement of one or more of your vested RSUs in
accordance with the rules and procedures prescribed by the Board or the
Compensation Committee, which rules and procedures shall, among other things, be
consistent with the requirements of Section 409A (as defined below). In such
case the Shares issuable under such vested RSUs will be delivered to you at the
time and in the manner provided for pursuant to your deferral election.
7.    Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;


(b)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;


(c)    all decisions with respect to future RSU grants, if any, will be at the
sole discretion of the Company;


(d)    your participation in the Plan will not create a right to further
employment with the Company or the Employer and will not interfere with the
ability of the Company or the Employer to terminate your employment relationship
at any time;


(e)    you are voluntarily participating in the Plan;


(f)    the RSUs and the Shares subject to the RSUs, and the value and income of
such RSUs and Shares, are not intended to replace any pension rights or
compensation;


(g)    the RSUs and the Shares subject to the RSUs, and the value and income of
such RSUs and Shares, are not part of normal or expected compensation or salary
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;


(h)    the RSU grant and your participation in the Plan will not be interpreted
to form an employment contract or other service relationship with the Company,
the Employer or any of their respective Parents, Subsidiaries or Affiliates;


(i)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(j)    no claim or entitlement to compensation or damages will arise from
forfeiture of the RSUs resulting from termination of your status as a Service
Provider (for any reason whatsoever and whether or not in breach of Applicable
Laws), and in consideration of the grant of the RSUs to which you are otherwise
not entitled, you irrevocably agree never to institute any claim against the
Company, the Employer, any Parent or any of their respective Parents,


4

--------------------------------------------------------------------------------

Exhibit 10.89




Subsidiaries or Affiliates, waive your ability, if any, to bring such claim
against the Company, the Employer or any of their respective Parents,
Subsidiaries or Affiliates, and release the Company, the Employer or any of
their respective Parents, Subsidiaries or Affiliates from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you will be deemed irrevocably
to have agreed not to pursue such claim and agree to execute any and all
documents necessary, or reasonably requested by the Company, to request
dismissal or withdrawal of such claims;


(k)    in the event of termination of your status as a Service Provider (for any
reason whatsoever and whether or not in breach of Applicable Laws), your right
to vest in the RSUs under the Plan, if any, will terminate effective as of the
date that you are no longer actively employed or providing services and will not
be extended by any notice period mandated under applicable local laws (e.g.,
active employment or service would not include a period of “garden leave” or
similar period pursuant to Applicable Laws); the Administrator will have the
exclusive discretion to determine when you are no longer actively employed or
providing services for purposes of your RSU grant (including whether you may
still be considered to be providing services while on a leave of absence);
(l)    the RSUs and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger of the Company with or into
another company or the sale of substantially all of the assets of the Company;
and
(m)    the following provisions apply only if you are providing services outside
the United States:
(i)    the RSUs and the Shares subject to the RSUs, and the value and income of
same, are not part of normal or expected compensation or salary for any purpose;
and
(ii)    none of the Company, the Employer, or any of their respective Parents,
Subsidiaries or Affiliates will be liable for any foreign exchange rate
fluctuation between any local currency and the United States Dollar that may
affect the value of the RSUs, any amounts due to you pursuant to the settlement
of the RSUs or the subsequent sale of any Shares acquired upon settlement.


8.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.


9.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in the Agreement and any other Award Documentation by and among, as
applicable, the Employer, the Company and their respective Parents, Subsidiaries
and Affiliates for the exclusive purpose of implementing, administering and
managing your participation in the Plan.




5

--------------------------------------------------------------------------------

Exhibit 10.89




You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all RSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plan (“Data”).


You understand that Data may be transferred to a Company-designated Plan broker,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, its Plan broker and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Company or Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing your consent is that the Company would not be able to
grant you RSUs or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


10.    Compliance with Laws and Regulations. The issuance and transfer of the
Shares will be subject to and conditioned upon compliance by the Company and you
with all applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Common Stock may be listed or quoted at the time of such issuance or
transfer; and, you understand that the Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions: (a)
the admission of such Shares to listing on all stock exchanges on which the
Company’s common stock is then listed; (b) the completion of any registration or
other qualification of such Shares under any state or federal law or under
rulings or regulations of the SEC or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; the obtaining of any approval or other clearance from any state or
federal


6

--------------------------------------------------------------------------------

Exhibit 10.89




governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and the lapse of such reasonable period
of time following the vesting or settlement as the Administrator may from time
to time establish for reasons of administrative convenience. The Shares shall be
fully paid and nonassessable. You understand that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company has unilateral authority to amend the Plan and the
Agreement without your consent to the extent necessary or advisable to comply
with securities or other laws applicable to issuance of Shares.


11.    Successors and Assigns. The Company may assign any of its rights under
the Agreement. The Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer contained herein, the Agreement will be binding upon you and your
heirs, executors, administrators, legal representatives, successors and assigns.


12.    Governing Law; Jurisdiction; Severability. The Agreement is to be
governed by and construed in accordance with the internal laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within California, excluding that body
of laws pertaining to conflict of laws. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the Company and you
evidenced by this grant or the Agreement, the Company and you hereby submit to
and consent to the exclusive jurisdiction of the State of California and agree
that such litigation will be conducted only in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, where this grant is made and/or to be performed. If any
provision of the Agreement is determined by a court of law to be illegal or
unenforceable, in whole or in part, that provision will be enforced to the
maximum extent possible and the other provisions will remain fully effective and
enforceable.


13.    Further Instruments. You agree to execute further instruments and to take
further actions as may be reasonably necessary to carry out the purposes and
intent of the Agreement.


14.    Administrator Authority. The Administrator has the power to interpret the
Plan and the Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the RSUs have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon you, the Company and
all other interested persons. The Administrator will not be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Agreement.


15.    Language. If you have received the Agreement or any other Award
Documentation translated into a language other than English and if the meaning
of the translated version is different than the English version, the English
version will control.




7

--------------------------------------------------------------------------------

Exhibit 10.89




16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.


17.    Imposition of Other Requirements.     The Company reserves the right to
impose other requirements on your participation in the Plan, on the RSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with Applicable Laws or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.


18.    Headings. The captions and headings of the Agreement are included for
ease of reference only and will be disregarded in interpreting or construing the
Agreement. All references herein to Sections will refer to Sections of these
Terms and Conditions, unless otherwise noted.


19.    Appendix. Notwithstanding any provisions in the Award Documentation, the
RSU grant will be subject to any special terms and conditions for your country
set forth in an Appendix to these Terms and Conditions. Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Company reserves the right to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. The Appendix constitutes part of the
Agreement.


20.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Agreement will not operate or be construed as a waiver of any
other provision of the Agreement, or of any subsequent breach by you or any
other Participant.
21.    Entire Agreement. The Plan, these Terms and Conditions, the Appendix and
the Grant Notice constitute the entire agreement and understanding of the
parties with respect to the subject matter of the Agreement, and supersede all
prior understandings and agreements, whether oral or written, between the
parties with respect to the specific subject matter hereof.
22.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell Shares or rights to Shares (e.g., RSUs) under the Plan during such times
as you are considered to have “inside information” regarding the Company (as
defined by the laws in your country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you are advised to speak to your personal advisor on this matter.
23.    Notices. Any notice to be given under the terms of the Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s


8

--------------------------------------------------------------------------------

Exhibit 10.89




principal office, and any notice to be given to you shall be addressed to you at
your last address reflected on the Company’s records. By a notice given pursuant
to this Section 23, either party may hereafter designate a different address for
notices to be given to that party. Any notice which is required to be given to
you shall, if you are then deceased, be given to your legal representative. Any
notice shall be deemed duly given when sent via email or when sent by certified
mail (return receipt requested) and deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service or similar local service in jurisdictions outside of the United States.
24.     Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or the Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan, the RSUs and the Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by Applicable Laws, the Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.
25.    Section 409A. The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any U.S. Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or the Agreement, if at any time
the Administrator determines that the RSUs (or any portion thereof) may be
subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify you or any other
person for failure to do so) to adopt such amendments to the Plan or the
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the RSUs to
be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.
26.    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. The Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. You shall have only the rights of a
general unsecured creditor of the Company with respect to amounts credited and
benefits payable, if any, with respect to the RSUs, and rights no greater than
the right to receive the Shares as a general unsecured creditor with respect to
RSUs, as and when vested or settled pursuant to the terms hereof.
27.     Termination, Rescission and Recapture. The RSUs are intended to align
your long-term interests with the long-term interests of the Company. If you
engage in certain activities discussed below, either during employment with the
Company or after such employment terminates for any reason, the Company may
terminate any outstanding, unexpired or unpaid RSUs (“Termination”), rescind any
payment or delivery of Shares pursuant to the RSUs (“Rescission”) or recapture
any cash or any Shares or any proceeds from your sale of Shares acquired
pursuant to the RSUs (“Recapture”), as more fully described below and to the
extent


9

--------------------------------------------------------------------------------

Exhibit 10.89




permitted by Applicable Laws. For purposes of this Section 27, “Competitive
Organization or Business” is defined as those corporations, institutions,
individuals, or other entities identified by the Company as competitive or
working to become competitive in the Company’s most recently filed annual report
on Form 10-K.
(a) You are acting contrary to the long-term interests of the Company if you
fail to comply with any agreement or undertaking regarding inventions,
intellectual property rights, and/or proprietary or confidential information or
material that you signed or otherwise agreed to in favor of the Company.
(b) You are acting contrary to the long-term interests of the Company if, during
the restricted period set forth below, you engage in any of following activities
in, or directed into, any State, possession or territory of the United States of
America or any country in which the Company operates, sells products or does
business:
(i) while employed by the Company, you render services to or otherwise directly
or indirectly engage in or assist, any Competitive Organization or Business;
(ii) while employed by the Company or at any time thereafter, without the prior
written consent of the Compensation Committee of the Board, you (A) use any
confidential information or trade secrets of the Company to render services to
or otherwise engage in or assist any Competitive Organization or Business or (B)
solicit away or attempt to solicit away any customer or supplier of the Company
if in doing so, you use or disclose any of the Company’s confidential
information or trade secrets;
(iii) while employed by the Company or during a period of twelve (12) months
thereafter, without the prior written consent of the Board, you carry on any
business or activity (whether directly or indirectly, as a partner, shareholder,
principal, agent, director, affiliate, employee or consultant) that is a
Competitive Organization or Business (as conducted now or during the term of
this Agreement);
(iv) while employed by the Company or during the period of twelve (12) months
thereafter, without the prior written consent of the Board, you solicit away or
influence or attempt to influence or solicit away any client, customer or other
person either directly or indirectly to direct his/her or its purchase of the
Company’s products and/or services to any Competitive Organization or Business;
or
(v) while employed by the Company or during a period of twelve (12) months
thereafter, without the prior written consent of the Board, you solicit or
influence or attempt to influence or solicit any person employed by the Company
or any consultant then retained by the Company to terminate or otherwise cease
his/her employment or consulting relationship with the Company or become an
employee of or perform services for any outside organization or business that is
or is working to become competitive with the Company.
The activities described in this Section 27(b) are collectively referred to as
“Activities Against the Company’s Interest.”


10

--------------------------------------------------------------------------------

Exhibit 10.89




(c) If the Company determines, in its sole and absolute discretion, that: (i)
you have violated any of the requirements set forth in Section 27(a) above or
(ii) you have engaged in any Activities Against the Company’s Interest (the date
on which such violation or activity first occurred being referred to as the
“Trigger Date”), then the Company will, in its sole and absolute discretion,
impose a Termination, Rescission and/or Recapture of any or all of the RSUs,
Shares issued or issuable pursuant to the RSUs, or the proceeds you received
therefrom, provided, that such Termination, Rescission and/or Recapture shall
not apply to the RSUs to the extent that such RSUs vested earlier than one year
prior to the Trigger Date. Within ten days after receiving notice from the
Company that Rescission or Recapture is being imposed on any RSU, you shall
deliver to the Company the Shares acquired pursuant to the RSUs, or, if you have
sold such Shares, the gain realized, or payment received as a result of the
rescinded payment or delivery. Any payment by you to the Company pursuant to
this Section 27(c) shall be made either in cash or by returning to the Company
the number of Shares that you received in connection with the rescinded payment
or delivery. It shall not be a basis for Termination, Rescission or Recapture if
after your termination of employment, you purchase, as an investment or
otherwise, stock or other securities of a Competitive Organization or Business,
so long as (x) such stock or other securities are listed upon a recognized
securities exchange or traded over-the-counter, and (y) such investment does not
represent more than a one percent equity interest in the organization or
business.
(d) Upon payment or delivery of Shares pursuant to the RSUs, you shall, if
requested by the Company, certify on a form acceptable to the Company that you
are in compliance with the terms and conditions of this Agreement and, if you
are no longer a Service Provider, shall state the name and address of your
then-current employer or any entity for which you perform business services and
your title, and shall identify any organization or business in which you own a
greater-than-one-percent equity interest.
(e) Notwithstanding the foregoing provisions of this Section 27, in exceptional
cases, the Company has sole and absolute discretion not to require Termination,
Rescission and/or Recapture, and its determination not to require Termination,
Rescission and/or Recapture with respect to any particular act by you or the
RSUs shall not in any way reduce or eliminate the Company’s authority to require
Termination, Rescission and/or Recapture with respect to any other act by you or
other equity awards.
(f) Nothing in this Section 27 shall be construed to impose obligations on you
to refrain from engaging in lawful competition with the Company after the
termination of employment. For the avoidance of doubt, you acknowledge that this
Section 27(f) shall not limit or supersede any other agreement between you and
the Company concerning restrictive covenants.
(g) All administrative and discretionary authority given to the Company under
this Section 27 shall be exercised by the Compensation Committee of the Board,
or an executive officer of the Company as the Compensation Committee may
designate from time to time.
(h) Notwithstanding any provision of this Section 27, if any provision of this
Section 27 is determined to be unenforceable or invalid under any Applicable
Laws, such provision will be applied to the maximum extent permitted by
Applicable Laws, and shall automatically be deemed amended in a manner
consistent with its objectives to the extent necessary to conform to


11

--------------------------------------------------------------------------------

Exhibit 10.89




any limitations required under Applicable Laws. Furthermore, if any provision of
this Section 27 is illegal under any Applicable Laws, such provision shall be
null and void to the extent necessary to comply with Applicable Laws.
(i) Notwithstanding the foregoing, this Section 27 shall not be applicable to
you from and after your termination of employment if such termination of
employment occurs after a Change of Control.


By signing the Grant Notice or otherwise accepting the RSU grant and the Shares
issued upon vesting of the RSUs, you agree to be bound by terms of the Agreement
and the Plan.






12

--------------------------------------------------------------------------------


Exhibit 10.89




APPENDIX


Terms and Conditions
Restricted Stock Unit Award
Advanced Micro Devices, Inc. 2004 Equity Incentive Plan


Capitalized terms not specifically defined in this Appendix (this “Appendix”)
have the same meaning assigned to them in the Advanced Micro Devices, Inc. 2004
Equity Incentive Plan (as amended and restated, the “Plan”) and/or the Terms and
Conditions to which this Appendix is attached (the “Terms and Conditions”).


Terms and Conditions
This Appendix includes additional terms and conditions that govern the grant of
RSUs in your country. If you are a citizen or resident of a country other than
the one in which you are currently residing and/or working, transfer residency
and/or employment to another country after the grant but prior to the vesting of
the RSUs or are considered a resident of another country for local law purposes,
the Company may, in its discretion, determine to what extent the additional
terms and conditions contained herein will be applicable to you.


Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of August 2016. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the Plan
because the information may be out of date at vesting of the RSUs, the receipt
of any dividends or dividend equivalents or the subsequent sale of the Shares.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.
If you are a citizen or resident of a country other than the one in which you
are currently residing and/or working, transfer residency and/or employment to
another country after the RSUs are granted to you or are considered a resident
of another country for local law purposes, the notifications contained herein
may not be applicable to you.







--------------------------------------------------------------------------------

Exhibit 10.89






ARGENTINA
Notifications
Securities Law Information. Neither the RSUs nor the Shares subject to the RSUs
are publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.
Exchange Control Information. Certain restrictions and requirements may apply if
and when you transfer proceeds from the sale of Shares or any cash dividends
paid with respect to such Shares into Argentina.
Exchange control regulations in Argentina are subject to frequent change. Prior
to vesting in the RSUs or remitting funds into Argentina, you should consult
with your personal legal advisor regarding any exchange control obligations you
may have in connection with your participation in the Plan.
Foreign Asset/Account Reporting Information. You must report any equity
interests you hold in a foreign company (e.g., Shares acquired under the Plan)
as of December 31 each year to the Argentine tax authorities on your annual tax
return.
AUSTRALIA
Terms and Conditions
Data Privacy. This following provision supplements Section 9 of the Terms and
Conditions:
The Company can be contacted at One AMD Place, Sunnyvale, CA, 94088, U.S.A. The
Australian Employer can be contacted at Part Level 8, 15 Talavera Road, North
Ryde, NSW 2113, Sydney, Australia.
Data will be held in accordance with the Company’s Worldwide Standards of
Business Conduct, a copy of which can be obtained on the Company’s website or by
contacting the Company or the Australian Employer at the address listed above.
You understand and agree that Data may be transferred to recipients of Data
located outside of Australia, including the United States and any other country
where the Company has operations.
Australia Offer Document. The offer of RSUs is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000. Additional details are set forth in the Offer Document for the
offer of the RSUs to Australian resident Participants, which is being provided
to you with the Agreement.
Notifications
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).


2



--------------------------------------------------------------------------------

Exhibit 10.89




Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, you will be required to file the
report.
BELGIUM
Notifications
Foreign Asset/Account Reporting Information. If you are a resident of Belgium,
you are required to report any securities (e.g., Shares acquired under the Plan)
or bank accounts (including brokerage accounts) opened and maintained outside of
Belgium on your annual tax return. In a separate report, you are also required
to provide the National Bank of Belgium with the account details of any foreign
accounts (including the account number, bank name and country in which any such
account was opened).
BRAZIL
Terms and Conditions
Nature of Grant. The following provisions supplement Section 7 of the Agreement:
By accepting the RSUs, you acknowledge, understand and agree that (i) you are
making an investment decision, (ii) you will be entitled to vest in, and receive
Shares pursuant to, the RSUs only if the vesting conditions are met and any
necessary services are rendered by you between the date of grant and the vesting
date(s), and (iii) the value of the underlying Shares is not fixed and may
increase or decrease without compensation to you.
Compliance with Laws. By accepting the RSUs, you agree that you will comply with
Brazilian law when you vest in your RSUs and sell Shares. You also agree to
report and pay applicable Tax-Related Items associated with the vesting and
settlement of the RSUs, the receipt of any dividends and the subsequent sale of
the Shares acquired at settlement.
Notifications
Exchange Control Information. If you are a resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000. Quarterly reporting is
required if such amount exceeds US$100,000,000. Assets and rights that must be
reported include any Shares acquired under the Plan. Foreign individuals holding
Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.
CANADA
Terms and Conditions


3



--------------------------------------------------------------------------------

Exhibit 10.89




Settlement of Restricted Stock Units. The following provision supplements
Section 2 of the Terms and Conditions:
Notwithstanding any discretion contained in Section 11(d) of the Plan, RSUs will
be settled in Shares only, not cash.
Termination of Service. The following provision replaces Section 7(k) of the
Terms and Conditions (but is not intended to derogate from Section 12
(“Governing Law; Jurisdiction; Severability”)):
Unless continuing vesting is required by applicable employment standards
legislation, in the event of termination of your status as Service Provider for
any reason (even if ‘without cause’), your right to vest in the RSUs under the
Plan, if any, will terminate effective as of the date that is the earlier of:
(1) the date your status as a Service Provider terminates,
(2) the date that you receive written notification of termination from the
Company (regardless of whether that termination is ‘for cause’ or ‘without
cause’), or
(3) the date your active employment ends, regardless of any notice period or
period of pay in lieu of such notice required under Applicable Laws (which
includes the Canadian “common law” if Section 12 is found to be invalid);
the Company has the exclusive discretion to determine when you are no longer
actively employed or providing services for purposes of your RSUs (including
whether you may still be considered to be providing services while on a leave of
absence);
The following provisions will apply if you are a resident of Quebec:
French Language Provision. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.
Data Privacy. The following provision supplements Section 9 of the Terms and
Conditions:
You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel involved in the
administration and operation of the Plan. You further authorize the Company, the
Employer and any of their respective Parents, Subsidiaries and Affiliates and
the Administrator of the Plan to disclose and discuss the Plan with their
advisors. You further authorize the Company, the Employer and any of their
respective Parents, Subsidiaries and Affiliates to record such information and
to keep such information in your employee file.


4



--------------------------------------------------------------------------------

Exhibit 10.89




Notifications
Securities Law Information. You will not be permitted to sell or otherwise
dispose of the Shares acquired upon vesting of the RSUs within Canada. You will
only be permitted to sell or dispose of any Shares if such sale or disposal
takes place outside of Canada on the facilities on which such Shares are traded.
Foreign Asset/Account Reporting Information. Canadian residents are required to
report any foreign specified property (including cash held outside of Canada and
Shares acquired under the Plan) on form T1135 (Foreign Income Verification
Statement) if the total value of the foreign property exceeds C$100,000 at any
time in the year. Unvested RSUs must be reported (generally, at nil cost) on
Form 11351 if the C$100,000 cost threshold is exceeded due to other foreign
property the you hold. When Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares. The ACB would ordinarily equal the
fair market value of the Shares at the time of acquisition, but if you own other
Shares of the Company, this ACB may have to be averaged with the ACB of the
other Shares. The form T1135 must be filed with your annual tax return by April
30 of the following year for every year during which his or her foreign property
exceeds C$100,000. You should consult with your personal tax advisor to
determine your reporting requirements.
CHINA
The following terms and conditions will apply if you are subject to exchange
control restrictions and regulations in China, as determined by the Company in
its sole discretion.
Terms and Conditions
Settlement of Restricted Stock Units and Sale of Shares. The following provision
supplements Section 2 of the Terms and Conditions:
You agree to maintain any Shares you obtain upon vesting in an account with the
designated broker prior to sale. Further, you agree to sell all Shares issued
upon vesting of the RSUs either immediately after vesting or, if no immediate
sale is required, promptly upon notice of termination of your status as a
Service Provider. You agree that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of such Shares (on your
behalf pursuant to this authorization) and you expressly authorize the Company’s
designated broker to complete the sale of such Shares. You agree to sign any
forms and/or consents required by the Company’s designated broker to effectuate
the sale of Shares. You acknowledge that the Company’s designated broker is
under no obligation to arrange for the sale of the Shares at any particular
price. Furthermore, you acknowledge that the sale of Shares upon termination of
your status as a Service Provider will be made as soon as administratively
possible after the Company’s stock plan administration is aware of your
termination, but the Company is not committed to sell the Shares at any
particular time after termination of your status as a Service Provider. However,
you are always free to sell the Shares yourself at any time prior to the date
the Company arranges for the sale of the Shares. Upon the sale of the Shares,
the Company agrees to pay you the cash proceeds from the sale of the Shares,
less any brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items.


5



--------------------------------------------------------------------------------

Exhibit 10.89




Exchange Control Requirements.  You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the Shares issued upon the vesting of the RSUs as well
as any cash dividends paid on such Shares to China. You further understand that,
under Applicable Laws, such repatriation of your cash proceeds will need to be
effectuated through a special exchange control account established by the
Company, the Employer or other Parents, Subsidiaries or Affiliates, and you
hereby consent and agree that any proceeds from the sale of any Shares you
acquire or from cash dividends paid on such Shares will be transferred to such
special account prior to being delivered to you. You also understand that the
Company will deliver the proceeds to you as soon as possible, but there may be
delays in distributing the funds to you due to exchange control requirements in
China. Proceeds may be paid to you in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to you in U.S. dollars, you may
be required to set up a U.S. dollar bank account in China so that the proceeds
may be deposited into this account. If the proceeds are paid to you in local
currency, the Company is under no obligation to secure any particular exchange
conversion rate and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions. You further agree to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.
Notifications
Exchange Control Information. Chinese residents may be required to report to
exchange control regulators all details of their foreign financial assets and
liabilities, as well as details of any economic transactions conducted with
individuals who are not Chinese residents.
CZECH REPUBLIC
Notifications
Exchange Control Information. The Czech National Bank may require you to fulfill
certain notification duties in relation to the RSUs and the opening and
maintenance of a foreign account.
Because exchange control regulations change frequently and without notice, you
should consult your personal legal advisor prior to the vesting of the RSUs and
the sale of Shares to ensure compliance with current regulations. It is your
responsibility to comply with Czech exchange control laws.
FRANCE
Terms and Conditions
French Language Provision. By accepting the RSU grant and the Shares issued at
vesting, you confirm having read and understood the documents relating to the
Plan which were provided to you in the English language and you accept the terms
of those documents.
En acceptant l’attribution des RSU et les actions émises durant l’acquisition,
vous confirmez ainsi avoir lu et compris les documents relatifs au Plan qui vous
ont été communiqués en langue anglaise et vous en acceptez les termes en
connaissance de cause.


6



--------------------------------------------------------------------------------

Exhibit 10.89




Notifications
Tax Information. The RSUs are not intended to be French tax-qualified Awards.
Foreign Asset/Account Reporting Information. You must report all foreign
accounts, whether open, current or closed (including any brokerage account
established for purposes of your participation in the Plan) to the French tax
authorities in your annual income tax return.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). If you receive a
cross-border payment in excess of €12,500 in connection with the sale of Shares
acquired under the Plan or the receipt of dividends paid on such Shares, the
report must be made electronically by the fifth day of the month following the
month in which the payment was received. The form of report can be accessed via
the German Federal Bank’s website at www.bundesbank.de and is available in both
German and English.
HONG KONG
Terms and Conditions
Settlement of Restricted Stock Units and Sale of Shares. The following provision
supplements Section 2 of the Terms and Conditions:
Notwithstanding any discretion contained in Section 11(d) of the Plan, RSUs will
be settled in Shares only, not cash. This provision is without prejudice to the
application of Section 5 of the Agreement.
In the event the RSUs vest and Shares are issued to you within six months of the
date of grant, you agree that you will not dispose of any Shares acquired prior
to the six-month anniversary of the date of grant.
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
Notifications
Securities Law Warning: The RSUs and Shares issued at vesting do not constitute
a public offering of securities under Hong Kong law and are available only to
Service Providers of the Company, the Employer or other Parents, Subsidiaries or
Affiliates. The Agreement, the Plan and other Award Documentation have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong, nor has the Agreement, the Plan or the other Award Documentation
been reviewed by any regulatory authority in Hong Kong. The RSUs are intended
only for the personal use of each eligible Service Provider and may not be
distributed


7



--------------------------------------------------------------------------------

Exhibit 10.89




to any other person. If you are in any doubt about any of the contents of the
Agreement , the Plan or the other Award Documentation, you should obtain
independent professional advice.
INDIA
Notifications
Exchange Control Information. You understand that you must repatriate any
proceeds from the sale of Shares acquired under the Plan to India within 90 days
of receipt and any cash dividends paid on such Shares to India within 180 days
of receipt. You must obtain a foreign inward remittance certificate (“FIRC”)
from the bank where you deposit the foreign currency. You should maintain the
FIRC as evidence of the repatriation of funds in the event the Reserve Bank of
India, the Company or the Employer requests proof of repatriation. It is your
responsibility to comply with applicable exchange control laws in India.
Foreign Asset/Account Reporting Information. You are required to declare your
foreign bank accounts and any foreign financial assets (including Shares held
outside India) in your annual tax return. It is your responsibility to comply
with this reporting obligation and you should consult with your personal tax
advisor in this regard.
INDONESIA
Notifications
Exchange Control Information. Indonesian residents must provide the Indonesian
central bank, Bank Indonesia, with information on foreign exchange activities on
an online monthly report no later than the fifteenth day of the following month
In addition, if you remit proceeds from the sale of Shares or the receipt of
dividends paid on such Shares into Indonesia, the Indonesian bank through which
the transaction is made will submit a report on the transaction to the Bank of
Indonesia for statistical reporting purposes. For transactions of US$10,000 or
more, a description of the transaction must be included in the report. Although
the bank through which the transaction is made is required to make the report,
you must complete a Transfer Report Form. The Transfer Report Form will be
provided to you by the bank through which the transaction is made.
ISRAEL
Terms and Conditions
The following terms and conditions apply to you only if you are an Israeli tax
resident at the time of grant of the RSUs, which were made under the capital
gains trustee track of Section 102 of the Israeli Income Tax Ordinance.
Israeli Subplan. By accepting the RSUs, you understand and agree that the RSUs
are offered subject to and in accordance with the Advanced Micro Devices, Inc.
2004 Equity Incentive Plan Israeli Subplan (the “Israeli Subplan”) and the RSUs
are intended to qualify as a 102 Capital Gains Track Grant (as defined in the
Israeli Subplan). Notwithstanding the foregoing, the


8



--------------------------------------------------------------------------------

Exhibit 10.89




Company does not undertake to maintain the qualified status of the RSUs, and you
acknowledge that you will not be entitled to damages of any nature whatsoever if
the RSUs become disqualified and no longer qualify as a 102 Capital Gains Track
Grant. In the event of any inconsistencies between the Israeli Subplan, the
Agreement and/or the Plan, the terms of the Israeli Subplan will govern.
Further, to the extent requested by the Company or the Employer, you agree to
execute any letter or other agreement in connection with the grant of the RSUs
or any future awards granted under the Israeli Subplan. If you fail to comply
with such request, the RSUs may not qualify as a 102 Capital Gains Track Grant.
Trust Arrangement. You acknowledge and agree that any Shares issued upon vesting
of the RSUs will be subject to a supervisory trust arrangement with the
Company’s designated trustee in Israel, ESOP Management and Trust Company Ltd.
(the “Trustee”) in accordance with the terms of the trust agreement between the
Company and the Trustee. You further agree that such Shares will be subject to
the Required Holding Period (as defined in the Israeli Subplan), which shall be
24 months from the Grant Date. The Company may, in its sole discretion, replace
the Trustee from time to time and instruct the transfer of all awards and Shares
held and/or administered by such Trustee at such time to its successor. The
provisions of the Agreement, including this Appendix, shall apply to the new
Trustee mutatis mutandis.
Restriction on Sale. You acknowledge that any Shares underlying the RSUs may not
be disposed of prior to the expiration of the Required Holding Period in order
to qualify for tax treatment under the 102 Capital Gains Track. Accordingly, you
shall not dispose of (or request the Trustee to dispose of) any such Shares
prior to the expiration of the Required Holding Period, other than as permitted
by applicable law. For purposes of this Appendix for Israel, “dispose” shall
mean any sale, transfer or other disposal of the Shares by you (including by
means of an instruction by you to the designated broker) or the Trustee,
including a release of such Shares from the Trustee to you.
Responsibility for Taxes. The following provisions supplement Section 5 of the
Terms and Conditions:
You agree that the Trustee may act on behalf of the Company or the Employer, as
applicable, to satisfy any obligation to withhold Tax-Related Items applicable
to you in connection with the RSUs granted under the Israeli Subplan.
The following provision applies to you only if you were not an Israeli tax
resident at the time of grant of the RSUs and the RSUs do not qualify as Section
102 capital gains trustee track grants:
Settlement of Restricted Stock Units and Sale of Shares. Unless otherwise
determined by the Administrator, you agree to the immediate sale of all Shares
issued upon vesting of the RSUs. You agree that the Company is authorized to
instruct its designated broker to assist with the mandatory sale of such Shares
(on your behalf pursuant to this authorization), and you expressly authorize the
Company’s designated broker to complete the sale of such Shares. You agree to
sign any forms and/or consents required by the Company’s designated broker to
effectuate the sale of Shares. You acknowledge that the Company’s designated
broker is under no obligation to


9



--------------------------------------------------------------------------------

Exhibit 10.89




arrange for the sale of the Shares at any particular price. Upon the sale of the
Shares, the Company agrees to pay you the cash proceeds from the sale of the
Shares, less any brokerage fees or commissions and subject to any obligation to
satisfy Tax-Related Items.
Notifications
Securities Law Information. An exemption from the requirement to file a
prospectus with respect to the Plan has been granted to the Company by the
Israeli Securities Authority. Copies of the Plan and Form S-8 registration
statement for the Plan filed with the SEC are available free of charge upon
request with your local human resources representative.
ITALY
Terms and Conditions
Data Privacy. The following provision replaces in its entirety Section 9 of the
Terms and Conditions:
You understand that the Employer and/or the Company may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social security number (to
the extent permitted under Italian law), passport or other identification
number, salary, nationality, job title, number of Shares held and the details of
all RSUs or any other entitlement to Shares awarded, cancelled, exercised,
vested, unvested or outstanding (“Data”) for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You are aware that providing the Company with your Data is necessary for the
performance of the Agreement and that your refusal to provide such Data would
make it impossible for the Company to perform its contractual obligations and
may affect your ability to participate in the Plan.
The controller of personal data processing is Advanced Micro Devices, Inc., One
AMD Place, Sunnyvale, California 94088, USA, and, pursuant to D.lgs 196/2003,
its representative in Italy is Advanced Micro Devices S.p.a., Via Polidoro da
Caravaggio 6, 20156, Milano, Italy. You understand that Data may be transferred
to the Company, the Employer or other Parents, Subsidiaries or Affiliates, or to
any third parties assisting in the implementation, administration and management
of the Plan, including any transfer required to a broker or other third party
with whom Shares acquired pursuant to the vesting of the RSUs or cash from the
sale of such Shares may be deposited. Furthermore, the recipients that may
receive, possess, use, retain and transfer such Data for the above mentioned
purposes may be located in Italy or elsewhere, including outside of the European
Union and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country. You hereby
acknowledge that the processing activity, including the transfer of your
personal data abroad, outside of the European Union, as herein specified and
pursuant to Applicable Laws and regulations, does not require your consent
because the processing is necessary for the performance of contractual
obligations related to the implementation, administration and management of the
Plan. You understand that Data processing relating to


10



--------------------------------------------------------------------------------

Exhibit 10.89




the above specified purposes will take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Data are collected and with confidentiality and security provisions as set forth
by Applicable Laws and regulations, with specific reference to D.lgs. 196/2003.
You understand that Data will be held only as long as is required by Applicable
Laws or as necessary to implement, administer and manage your participation in
the Plan. You understand that pursuant to art.7 of D.lgs 196/2003, you have the
right, including but not limited to, access, delete, update, request the
rectification of Data and cease, for legitimate reasons, Data processing.
Furthermore, you are aware that Data will not be used for direct marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting a local representative available at the following
address: Advanced Micro Devices S.p.a., Via Polidoro da Caravaggio 6, 20156,
Milano, Italy.
Plan Document Acknowledgment. In accepting the RSUs, you acknowledge that you
have received a copy of the Plan and the Agreement and have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix. You further acknowledge that you have read and specifically and
expressly approve the following sections of the Terms and Conditions: Section 1:
Vesting of Restricted Stock Units, Section 2: Issuance of Shares; Section 4:
Forfeiture of Restricted Stock Units; Section 5: Responsibility for Taxes;
Section 7: Nature of Grant and the Data Privacy provisions above.
Notifications
Foreign Asset/Account Reporting Information. If you hold investments abroad or
foreign financial assets (e.g., cash, Shares, RSUs) that may generate income
taxable in Italy, you are required to report them on your annual tax returns
(UNICO Form, RW Schedule) or on a special form if no tax return is due,
irrespective of their value. The same reporting duties apply to you if you are
beneficial owners of the investments, even if you do not directly hold
investments abroad or foreign assets.
Foreign Asset Tax Information. The value of the financial assets held outside of
Italy by Italian residents is subject to a foreign asset tax, subject to an
exemption on the first €6,000. The taxable amount will be the fair market value
of the financial assets (e.g., Shares acquired under the Plan) assessed at the
end of the calendar year.
JAPAN
Notifications
Foreign Asset/Account Reporting Information. You are required to report details
of any assets held outside of Japan (including Shares acquired under the Plan)
as of December 31, to the extent such assets have a total net fair market value
exceeding ¥50 million. Such report will be due by March 15 each year. You should
consult with your personal tax advisor as to whether the reporting obligation
applies to you and whether you will be required to report details of your
outstanding RSUs, as well as Shares, in the report.


11



--------------------------------------------------------------------------------

Exhibit 10.89




KOREA
Notifications
Exchange Control Information. If you realize US$500,000 or more from the sale of
Shares or the receipt of any dividends in a single transaction, Korean exchange
control laws require you to repatriate the proceeds to Korea within three years
of the sale or receipt of such proceeds.
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  You should consult with your personal tax advisor
to determine your personal reporting obligations.
MALAYSIA
Terms and Conditions
Data Privacy. The following provision replaces Section 9 of the Terms and
Conditions:


12



--------------------------------------------------------------------------------

Exhibit 10.89




You hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in the Agreement and any other Award Documentation by and among, as
applicable, you, the Company, the Employer and other Parents, Subsidiaries and
Affiliates or any third parties authorized by same in assisting in the
implementation, administration or management of your participation in the Plan. 
You may have previously provided the Company and the Employer with, and the
Company and the Employer may hold, certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, social insurance, passport or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, the fact and conditions of your participation in the Plan,
details of all RSUs or any other entitlement to shares of stock awarded,
cancelled, exercised, vested, unvested or outstanding in your favor (“Data”),
for the exclusive purpose of implementing, administering and managing the Plan.
You also authorize any transfer of Data, as may be required, to a
Company-designated Plan broker, or such other stock plan service provider as may
be selected by the Company in the future, which is assisting the Company with
the implementation, administration and management of the Plan and/or with whom
any Shares acquired upon vesting of the RSUs are deposited.  You acknowledge
that these recipients may be located in your country or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections to your country, which may not give the same level of
protection to Data.  You understand that you may request a list with the names
and addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the Company, the stock plan service
provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing your
participation in the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time,

 
Anda dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi anda seperti yang dinyatakan dalam Perjanjian
Penganugerahan ini dan apa-apa Dokumentasi Penganugerahan oleh dan di antara,
sebagaimana yang berkenaan, Syarikat, Majikan dan Syarikat Induk,Anak Syarikat
dan Syarikat Sekutu lain atau mana-mana pihak ketiga yang diberi kuasa oleh yang
sama untuk membantu dalam pelaksanaan, pentadbiran dan pengurusan penyertaan
anda dalam Pelan tersebut.
Sebelum ini, anda mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang anda,
termasuk, tetapi tidak terhad kepada, nama anda, alamat rumah dan nombor
telefon, alamat emel, tarikh lahir, insurans sosial, nombor pasport atau
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham atau
jawatan pengarah yang dipegang dalam Syarikat, fakta dan syarat-syarat
penyertaan anda dalam Pelan tersebut, butir-butir semua RSUs atau apa-apa hak
lain untuk syer dalam saham yang dianugerahkan, dibatalkan, dilaksanakan,
 terletak hak, tidak diletak hak ataupun bagi faedah anda (“Data”), untuk tujuan
yang eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut.
Anda juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada broker Pelan yang ditetapkan oleh Syarikat, atau pembekal
perkhidmatan pelan saham lain sebagaimana yang dipilih oleh Syarikat pada masa
depan, yang membantu Syarikat dalam pelaksanaan, pentadbiran dan pengurusan
Pelan tersebut dan/atau dengan sesiapa yang mendepositkan Saham yang diperolehi
melalui pemberian hak RSUs. Anda mengakui bahawa penerima-penerima ini mungkin
berada di negara anda atau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negara anda, yang mungkin tidak boleh memberi
tahap perlindungan yang sama kepada Data. Anda memahami bahawa anda boleh
meminta senarai nama dan alamat mana-mana penerima Data dengan menghubungi wakil
sumber manusia tempatan anda. Anda memberi kuasa kepada Syarikat, pembekal
perkhidmatan pelan saham dan mana-mana penerima lain yang mungkin






13



--------------------------------------------------------------------------------

Exhibit 10.89




view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case, without cost, by contacting in writing “Ask HR” at
http://AskHR on AMD Central.  Further, you understand that you are providing the
consents herein on a purely voluntary basis.  If you do not consent, or if you
later seek to revoke the consent, your status as a Service Provider and career
with the Employer will not be affected; the only consequence of refusing or
withdrawing the consent is that the Company would not be able to grant future
RSUs or other equity awards to you or administer or maintain such awards. 
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of the refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

 
membantu Syarikat (masa sekarang atau pada masa depan) untuk melaksanakan,
mentadbir dan menguruskan penyertaan Peserta dalam Pelan tersebut untuk
menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam bentuk
elektronik atau lain-lain, semata-mata dengan tujuan untuk melaksanakan,
mentadbir dan menguruskan penyertaan anda dalam Pelan tersebut. Anda faham
bahawa Data akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan,
mentadbir dan menguruskan penyertaan anda dalam Pelan tersebut. Anda memahami
bahawa anda boleh, pada bila-bila masa, melihat data, meminta maklumat tambahan
mengenai penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan
dilaksanakan ke atas Data atau menolak atau menarik balik persetujuan dalam ini,
dalam mana-mana kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber
manusia tempatan anda , di mana butir-butir hubungannya adalah “Ask HR” at
http://AskHR on AMD
Central. Selanjutnya, anda memahami bahawa anda memberikan persetujuan di sini
secara sukarela. Jika anda tidak bersetuju, atau jika anda kemudian membatalkan
persetujuan anda, status anda sebagai Pemberi Perkhidmatan dan kerjaya anda
dengan Majikan tidak akan terjejas; satunya akibat jika anda tidak bersetuju
atau menarik balik persetujuan anda adalah bahawa Syarikat tidak akan dapat
memberikan RSU pada masa depan atau anugerah ekuiti lain kepada anda atau
mentadbir atau mengekalkan anugerah tersebut. Oleh itu, anda memahami bahawa
keengganan atau penarikan balik persetujuan anda boleh menjejaskan keupayaan
anda untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat lanjut
mengenai akibat keengganan anda untuk memberikan keizinan atau penarikan balik
keizinan, anda memahami bahawa anda boleh menghubungi wakil sumber manusia
tempatan anda.




Notifications
Director Notification Obligation. If you are a director of the Company’s
Malaysian Parent, Subsidiary or Affiliate, you are subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian Parent, Subsidiary or
Affiliate in writing when you receive or dispose of an interest (e.g., an Award
under the Plan or Shares) in the Company or any related company. Such
notifications must be made upon receiving or disposing of any interest in the
Company or any related company.
MEXICO


14



--------------------------------------------------------------------------------

Exhibit 10.89




Terms and Conditions
No Entitlement or Claims for Compensation. These provisions supplement
Sections 6 and 7 of the Terms and Conditions:
Modification. By accepting the RSUs, you understand and agree that any
modification of the Plan or the Agreement or its termination will not constitute
a change or impairment of the terms and conditions of employment.
Policy Statement. The Award of RSUs the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.
The Company, with principal executive offices at One AMD Place, Sunnyvale, CA
94088, U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between you and the Company since you are
participating in the Plan on a wholly commercial basis and your sole employer is
AMD Latin America, Ltd. – Mexico City Branch Blvd. Manuel Ávila Camacho No. 40,
Torre Esmeralda 1, Piso 18 Col. Lomas de Chapultepec México DF, CP 11000 -
México, nor does it establish any rights between you and the Employer.
Plan Document Acknowledgment. By accepting the Award of RSUs, you acknowledge
that you have received copies of the Plan, have reviewed the Plan and the
Agreement in their entirety and fully understand and accept all provisions of
the Plan and the Agreement.
In addition, by accepting the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in
Section 7 of the Terms and Conditions, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right, (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis, (iii) participation in the Plan is
voluntary, and (iv) the Company, the Employer and other Parents, Subsidiaries
and Affiliates are not responsible for any decrease in the value of the Shares
underlying the RSUs.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company, the Employer or other Parents, Subsidiaries or
Affiliates for any compensation or damages as a result of your participation in
the Plan and therefore grant a full and broad release to the Company, the
Employer and other Parents, Subsidiaries and Affiliates with respect to any
claim that may arise under the Plan.
Spanish Translation
Téminos y Condiciones
Ausencia de derecho para reclamar compenssaciones. Estas disposiciones
complementan el apartado 6 y 7 de los Términos y Condiciones


15



--------------------------------------------------------------------------------

Exhibit 10.89




Modificación. Al aceptar las Unidades de Acción Restringida, usted reconoce y
acuerda que cualquier modificación del Plan o su terminación no constituye un
cambio o detrmineto en los términos y condiciones de empleo.
Declaración de Política. El Otorgamiento de Unidades de Acción Restringida de la
Compañía en virtud del Plan es unilateral y discrecional y, por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y discontinuar el mismo en
cualquier tiempo, sin responsabilidad alguna.
La Compañía, con oficinas registradas ubicadas en One AMD Place, Sunnyvale, CA
94088, U.S.A., es la única responsable de la administración del Plan y de la
participación en el mismo y la adquisición de Acciones no establece de forma
alguna una relación de trabajo entre usted y la Compañía, ya que su
participación en el Plan es completamente comercial y el único empleador es AMD
Latin America, Ltd. – Mexico City Branch, Blvd. Manuel Ávila Camacho No. 40,
Torre Esmeralda 1, Piso 18 Col. Lomas de Chapultepec México DF, CP 11000 -
México, así como tampoco establece ningún derecho entre Usted y su Empleador.
Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acción Restringida, usted reconoce que ha recibido copias del Plan,
ha revisado el mismo, al igual que la totalidad del Acuerdo y, que ha entendido
y aceptado completamente todas las disposiciones contenidas en el Plan y en el
Acuerdo.
Adicionalmente, al aceptar el Acuerdo, reconoce que ha leído, y que aprueba
específica y expresamente los términos y condiciones contenidos en la sección 7
de los Téminos y Condiciones Acuerdo, en el cual se encuentra claramente
descrito y establecido lo siguiente: (i) la participación en el Plan no
constituye un derecho adquirido; (ii) el Plan y la participación en el mismo es
ofrecida por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, su Empleador y
cualquier empresa Matriz, Subsidiaria o Filiales no son responsables por
cualquier disminución en el valor de las Acciones en relación a las Unidades de
Acción Restringida.
Finalmente, declara que no se reserva ninguna acción o derecho para interponer
una demanda en contra de la Compañía, su Matriz, Subsidiaria o Afiliada por
compensación, daño o perjuicio alguno como resultado de su participación en el
Plan y, en consecuencia, otorga el más amplio finiquito al Empleador, así como a
la Compañía, su Matriz, Subsidiaria o Filiales con respecto a cualquier demanda
que pudiera originarse en virtud del Plan.
NETHERLANDS
There are no country-specific provisions.
POLAND
Notifications
Exchange Control Information. If you transfer funds in excess of €15,000 into
Poland in connection with the sale of Shares or the receipt of dividends, the
funds must be transferred via a bank account. You are required to retain the
documents connected with a foreign exchange transaction for a period of five
years, as measured from the end of the year in which such


16



--------------------------------------------------------------------------------

Exhibit 10.89




transaction occurred. If you hold Shares acquired under the Plan and/or maintain
a bank account abroad, you will have reporting duties to the National Bank of
Poland; specifically, if the aggregate value of Shares and cash held in such
foreign accounts exceeds PLN7,000,000, you must file reports on the transactions
and balances of the accounts on a quarterly basis. You should consult with your
personal legal advisor to determine what you must do to fulfill any applicable
reporting duties.
RUSSIA
Terms and Conditions
Immediate Sale Restriction. You agree that the Company is authorized, at its
discretion, to instruct its designated broker to assist with the sale of your
Shares issued upon the vesting of the RSUs (on your behalf pursuant to this
authorization) should the Company determine that such sale is necessary or
advisable under Russian securities or exchange control laws. You expressly
authorize the Company’s designated broker to complete the sale of such Shares
and acknowledge that the Company’s designated broker is under no obligation to
arrange for the sale of the Shares at any particular price. Upon the sale of the
Shares, the cash proceeds, less any brokerage fees, commissions or Tax-Related
Items, will be remitted to you in accordance with any Applicable Laws and
regulations. You acknowledge that you are not aware of any material nonpublic
information with respect to the Company or any securities of the Company as of
the date of grant.
U.S. Transaction. You understand that the acceptance of the RSUs results in an
agreement between you and the Company that is completed in the U.S. and that the
Agreement is governed by the laws of the State of California, without giving
effect to the conflict of law principles thereof.
Upon vesting and settlement of the RSUs, if the Company in its discretion allows
you to hold Shares, such Shares must be held in the U.S. and will not be
delivered to you in Russia. You acknowledge that you are not permitted to sell
or otherwise transfer Shares directly to other individuals in Russia, nor are
you permitted to bring any certificates representing the Shares (if any) into
Russia.
Data Privacy. The following provision supplements Section 9 of the Terms and
Conditions:
You hereby acknowledge that you have read and understood the terms regarding
collection, processing and transfer of Data contained in Section 9 and, by
participating in the Plan, you agree to such terms. In this regard, upon request
of the Company or the Employer, you agree to provide an executed data privacy
consent form to the Employer or the Company (or any other agreements or consents
that may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in Russia,
either now or in the future. You understand that you will not be able to
participate in the Plan if you fail to execute any such consent or agreement.
Notifications
Exchange Control Information. Upon the sale of Shares acquired under the Plan or
the receipt of any cash dividends paid on such Shares, you must repatriate the
proceeds back to Russia


17



--------------------------------------------------------------------------------

Exhibit 10.89




within a reasonably short time after receipt of the proceeds. You may remit
proceeds to your foreign currency account at an authorized bank in Russia. After
the funds are initially received in Russia, they may be further remitted to a
foreign bank subject to the following limitations: (i) the foreign account may
be opened only for individuals; (ii) the foreign account may not be used for
business activities and (iii) the Russian tax authorities must be given notice
about the opening/closing of each foreign account within one month of the
account opening/closing. The repatriation requirement does not apply to
dividends paid on Shares issued upon vesting of the RSUs. You are strongly
encouraged to contact your personal advisor to confirm the applicable Russian
exchange control rules because significant penalties may apply in the case of
non-compliance and because exchange control requirements may change.
Foreign Asset / Account Reporting Information. As described above, Russian
residents will be required to notify the Russian tax authorities within one
month of opening or closing a foreign bank account or of changing any account
details. Russian residents are also required to file reports of the transactions
in their foreign bank accounts with the Russian tax authorities on an annual
basis. In addition, Russian residents are required to report any cash
transactions with respect to foreign bank accounts to the Russian tax
authorities. The tax authorities can require any supporting documents related to
the transactions in a Russian resident’s foreign bank account.
Securities Law Information. The grant of the RSUs and the distribution of the
Plan and all other materials you may receive regarding participation in the Plan
do not constitute an offering or the advertising of securities in Russia. The
issuance of Shares pursuant to the Plan has not and will not be registered in
Russia and, therefore, the Shares may not be used for an offering or public
circulation in Russia. You are not permitted to sell Shares directly to other
Russian legal entities or residents.
Labor Law Information. If you continue to hold Shares acquired at vesting of the
RSUs after an involuntary termination of your service, you may not be eligible
to receive unemployment benefits in Russia.
Anti-Corruption Legislation Information. Individuals holding public office in
Russia, as well as their spouses and dependent children, may be prohibited from
opening or maintaining a foreign brokerage or bank account and holding any
securities, whether acquired directly or indirectly, in a foreign company
(including Shares acquired under the Plan). You should consult with your
personal legal advisor to determine whether the restriction applies to you.
SINGAPORE
Term and Conditions
Sale of Shares. The Shares subject to the RSUs may not be offered for sale in
Singapore prior to the six-month anniversary of the date of grant, unless such
sale or offer is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chap. 289, 2006 Ed.)(“SFA”).
Notifications


18



--------------------------------------------------------------------------------

Exhibit 10.89




Securities Law Information. The Award of RSUs is being made pursuant to the
“Qualifying Person” exemption under Section 273(1)(f) of the SFA and is not made
with a view to the RSUs or underlying Shares being subsequently offered for sale
to any other party. The Plan has not been and will not be lodged or registered
as a prospectus with the Monetary Authority of Singapore.
CEO and Director Notification Obligation. If you are the Chief Executive Officer
(“CEO”) or a director, associate director or shadow director of the Company’s
Singapore Parent, Subsidiary or Affiliate, you are subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Company’s Singapore Parent,
Subsidiary or Affiliate in writing when you receive an interest (e.g., an Award
or Shares) in the Company, the Employer or other Parents, Subsidiaries or
Affiliates. In addition, you must notify the Company’s Singapore Parent,
Subsidiary or Affiliate when you sell Shares or shares of any Parent, Subsidiary
or Affiliate (including when you sell Shares issued upon vesting and settlement
of the RSUs). These notifications must be made upon acquiring or disposing of
any interest in the Company, the Employer or other Parents, Subsidiaries or
Affiliates. In addition, a notification of your interests in the Company, the
Employer or other Parents, Subsidiaries or Affiliates must be made upon becoming
the CEO or a director.
SPAIN
Terms and Conditions
No Entitlement for Claims or Compensation. The following provision supplements
Section 7 of the Terms and Conditions:
By accepting the RSUs, you consent to participation in the Plan and acknowledge
that you have received a copy of the Plan documents.
You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant RSUs under the Plan to individuals who may be
Consultants, Directors and Employees throughout the world. The decision is
limited and entered into based upon the express assumption and condition that
any RSUs will not economically or otherwise bind the Company, the Employer or
any of their respective Parents, Subsidiaries or Affiliates on an ongoing basis,
other than as expressly set forth in the Agreement. Consequently, you understand
that the RSUs are granted on the assumption and condition that the RSUs are not,
and will not become, part of any employment contract (whether with the Company,
the Employer or any of their respective Parents, Subsidiaries or Affiliates) and
shall not be considered a mandatory benefit or salary for any purpose (including
severance compensation) or any other right whatsoever. Furthermore, you
understand and freely accept that there is no guarantee that any benefit
whatsoever will arise from the grant of RSUs, which is gratuitous and
discretionary, since the future value of the RSUs and the underlying Shares is
unknown and unpredictable. You also understand that this grant of RSUs would not
be made but for the assumptions and conditions set forth hereinabove; thus, you
understand, acknowledge and freely accept that, should any or all of the
assumptions be mistaken or any of the conditions not be met for any reason, the
RSUs and any right to the underlying Shares will be null and void.


19



--------------------------------------------------------------------------------

Exhibit 10.89




Further, the vesting of the RSUs is expressly conditioned on your status as an
active Service Provider, such that if your status as a Service Provider
terminates for any reason whatsoever, your RSUs cease vesting immediately
effective the date of your termination of your status as a Service Provider for
any reason including, but not limited to, resignation, retirement, disciplinary
dismissal adjudged to be with cause, disciplinary dismissal adjudged or
recognized to be without cause (i.e., subject to a “despido improcedente”),
individual or collective dismissal on objective grounds, whether adjudged or
recognized to be with or without cause, material modification of the terms of
employment under Article 41 of the Workers’ Statute, relocation under Article 40
of the Workers’ Statute, and/or Article 50 of the Workers’ Statute, unilateral
withdrawal by the Employer and under Article 10.3 of the Royal Decree 1382/1985.
Notifications
Securities Law Information. No “offer to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory in connection
with the RSUs. The Plan, the Agreement (including this Appendix) and any other
documents evidencing the grant of the RSUs have not been, nor will they be,
registered with the Comisión Nacional del Mercado de Valores (the Spanish
securities regulator), and none of those documents constitutes a public offering
prospectus.
Exchange Control Information. To participate in the Plan, you must comply with
exchange control regulations in Spain. You must declare the acquisition of stock
in a foreign company (including Shares acquired under the Plan) for statistical
purposes to the Dirección General de Comercio e Inversiones (the “DGCI”), which
is a department of the Ministry of Economy and Competitiveness. You must also
declare ownership of any Shares by filing a Form D-6 with the Directorate of
Foreign Transactions each January while the Shares are owned. In addition, the
sale of Shares must also be declared on Form D-6 filed with the DGCI in January,
unless the sale proceeds exceed the applicable threshold (currently €1,502,530),
in which case, the filing is due within one month after the sale.
In addition, any securities accounts (including brokerage accounts held abroad),
as well as the securities (including Shares acquired under the Plan) held in
such accounts, may need to be declared electronically to the Bank of Spain,
depending on the value of the transactions during the prior tax year or the
balances in such accounts as of December 31 of the prior tax year.
Foreign Asset/Account Reporting Information. To the extent that you hold rights
or assets (e.g., Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g.,
Shares, cash, etc.) as of December 31 each year, you will be required to report
information on such rights and assets on your tax return for such year. After
such rights and assets are initially reported, the reporting obligation will
only apply for subsequent years if the value of any previously-reported rights
or assets increases by more than €20,000. The reporting must be completed by
March 31 following the end of the relevant year. It is your responsibility to
comply with these reporting obligations, and you should consult with your
personal tax and legal advisors in this regard.
In addition, you are required to electronically declare to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), as well as the
securities (including Shares


20



--------------------------------------------------------------------------------

Exhibit 10.89




acquired under the Plan) held in such accounts if the value of the transactions
for all such accounts during the prior tax year or the balances in such accounts
as of December 31 of the prior tax year exceeds €1,000,000.
SWEDEN
There are no country-specific provisions.
TAIWAN
Notifications
Securities Law Information. The RSUs and the underlying Shares are available
only for certain Service Providers. It is not a public offer of securities by a
Taiwanese company. Therefore, it is exempt from registration in Taiwan.
Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of Shares or the receipt of any dividends)
into and out of Taiwan up to US$5,000,000 per year without justification. If the
transaction amount is TWD$500,000 or more in a single transaction, you must
submit a foreign exchange transaction form and also provide supporting
documentation to the satisfaction of the remitting bank.
If the transaction amount is US$500,000 or more, you may be required to provide
additional supporting documentation to the satisfaction of the remitting bank.
Please consult your personal advisor to ensure compliance with applicable
exchange control laws in Taiwan.
THAILAND
Notifications
Exchange Control Information. When you realize US$50,000 or more in a single
transaction from the sale of Shares issued to you at vesting and settlement of
the RSUs or you receive a cash dividend paid on such Shares, you must
immediately repatriate all cash proceeds to Thailand and then either convert
such proceeds to Thai Baht or deposit the funds into a foreign currency account
opened with any commercial bank in Thailand within 360 days of repatriation. If
the amount of your proceeds is US$50,000 or more in a single transaction, you
must specifically report the inward remittance to the Bank of Thailand on a
foreign exchange transaction form. If you fail to comply with these obligations,
you may be subject to penalties assessed by the Bank of Thailand. You should
consult your personal advisor before taking action with respect to remittance of
proceeds from the sale of Shares into Thailand. You are responsible for ensuring
compliance with all exchange control laws in Thailand.
TURKEY
Notifications
Securities Law Information. Pursuant to Turkish securities law, you are not
permitted to sell any Shares acquired under the Plan in Turkey. The Shares are
currently traded on the New York


21



--------------------------------------------------------------------------------

Exhibit 10.89




Stock Exchange, which is located outside of Turkey, under the ticker symbol
“AMD” and Shares acquired under the Plan may be sold through this exchange.
Exchange Control Information. Turkish residents are permitted to purchase and
sell securities or derivatives traded on exchanges abroad only through a
financial intermediary licensed in Turkey.  Therefore, you may be required to
appoint a Turkish broker to assist you with the sale of the Shares acquired
under the Plan.  You should consult your personal legal advisor before selling
any Shares acquired under the Plan to confirm the applicability of this
requirement to you.
UNITED ARAB EMIRATES
Notifications
Securities Law Information. The Plan is only being offered to qualified Service
Providers and constitutes an “exempt personal offer” of equity incentives to
Service Providers in the United Arab Emirates. The Plan and the Agreement are
intended for distribution only to such Service Providers and must not be
delivered to, or relied on by, any other person.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with this statement or the
Plan. The Ministry of Economy, the Dubai Department of Economic Development, the
Emirates Securities and Commodities Authority, Central Bank and the Dubai
Financial Securities Authority, depending on the employee’s location in the
United Arab Emirates, have not approved this statement, the Plan, the Agreement
or any other documents you may receive in connection with the RSUs or taken
steps to verify the information set out therein, and have no responsibility for
such documents.
You should conduct your own due diligence on the Shares. If you do not
understand the contents of the Plan and the Agreement, you should consult an
authorized financial adviser.
UNITED KINGDOM
Terms and Conditions
Settlement of Restricted Stock Units. The following provision supplements
Section 2 of the Terms and Conditions:
Notwithstanding any discretion contained in Section 11(d) of the Plan, RSUs will
be settled in Shares only, not cash.
Responsibility for Taxes. The following provisions supplement Section 5 of the
Terms and Conditions:
You must pay to the Company or the Employer any amount of income tax due that
the Company or the Employer may be required to account to Her Majesty’s Revenue
and Customs (“HMRC”) with respect to the event giving rise to the Tax-Related
Items (the “Taxable Event”) that cannot be satisfied by the means described in
this Section 5. If payment or withholding of the income


22



--------------------------------------------------------------------------------

Exhibit 10.89




tax is not made within 90 days of the end of the U.K. tax year in which the
Taxable Event occurs or such other period as required under U.K. law (the “Due
Date”), you agree that the amount of any uncollected income tax will (assuming
you are not a director or executive officer of the Company (within the meaning
of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended))
constitute a loan owed by you to the Company or the Employer (as applicable),
effective on the Due Date. You agree that the loan will bear interest at the
then-current HMRC official rate and it will be immediately due and repayable,
and the Company and/or the Employer may recover it at any time thereafter by any
of the means referred to in this Section 5. If you fail to comply with your
obligations in connection with the income tax due as described in this Section
5, the Company may refuse to deliver the Shares acquired under the Plan.


Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you will not be eligible for such a loan to cover the
income tax due. In the event that you are a director or executive officer and
the income tax due is not collected from or paid by you by the Due Date, the
amount of any uncollected tax may constitute a benefit to you on which
additional income tax and National Insurance contributions may be payable. You
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer, as applicable, for the value of any
National Insurance contributions due on this additional benefit. You acknowledge
that the Company or the Employer may recover any such National Insurance
contributions at any time thereafter by any of the means referred to in this
Section 5.


23

